Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to an amendment filed on 05/03/2022 for application Number 16/865,220. Claims 1, 7, 11, and 17 have been amended. Applicant’s amendments have overcome the claim objections identified in the previous office action. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP R1-1904320 (Intel Corporation, 3GPP TSG RAN WG1 Meeting #96bis, Xi’an, China, April 8th – 12th, 2019; hereinafter “NPL1”).

Regarding claim 11, NPL1 discloses a method to new radio (NR) downlink (DL) positioning reference signal (PRS) resource scheduling (Sec. 2.1: DL PRS Resource Allocation Aspects – The overall resource allocation for DL PRS may be structured in DL PRS Resource, DL PRS Resource Set, and pool of DL PRS Resource Sets (see Figure 1).) comprising: configuring at least one of 
a NR DL PRS Resource Pool (Sec. 2.1.1: DL PRS Resource Pool – DL PRS Resource pool is a periodically repeated amount of resources in the system dedicated for DL PRS transmission by all or a subset of gNBs. Figure 1 illustrates an example of DL PRS resource pool configuration), 
a NR DL PRS Resource Set (Sec. 2.1.2: DL PRS Resource Set – The DL PRS Resource Pool contains DL PRS Resource sets which are dedicated to a single gNB or a set of gNBs. The aggregation of DL PRS Sets in Resource Pool is convenient from the perspective of localized in time transmission of the DL PRS signals.),
a NR DL PRS Resource (Sec 2.1.3: DL PRS Resource – DL PRS Resource Set is a container of DL PRS Resources. Each Resource indicates actual time-frequency allocation (resource elements) for transmission of DL PRS from a given transmission point with the fixed spatial filter.), and 
a muting pattern (Sec 2.1.3: Resource Duration – Duration of a single DL PRS resource. The notion of occasions may be needed to apply various DL PRS transmission schedules including DL PRS muting patterns across occasions; Note: It can be a common parameter across DL PRS Resources or DL PRS Resource Sets.).
NPL1 further discloses that the DL resource sets attributes include PRS Resource Set Identifier, PRS Resource identifier, and muting bitmap (Sec. 2.1.2: DL PRS Resource Sets may have the following attributes: Resource Set ID - Identifies configured DL PRS Resource Set, List of DL PRS Resource IDs - Indicates DL PRS Resources composing given DL PRS Resource Set, and Muting Bitmap for activation/deactivation of DL PRS transmission occasions - Indicates whether given DL PRS transmission occasion is used for DL PRS transmission or not), and 
that the DL resource attributes include Resource ID and Resource Duration, wherein Resource Duration, which includes muting pattern, can be a common parameter across DL PRS Resources (Sec 2.1.3:  DL PRS Resource may have the following attributes: Resource ID - Unique ID for DL PRS resource, which is associated with unique time/frequency resources and the beam ID,  Resource Duration - Duration of a single DL PRS resource. The notion of occasions may be needed to apply various DL PRS transmission schedules including DL PRS muting patterns across occasions, Note: It can be a common parameter across DL PRS Resources or DL PRS Resource Sets). 
Although NPL1 does not explicitly disclose “determining at least one of a PRS Resource Set Identifier or a PRS Resource identifier using the muting pattern”, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from NPL1, which indicates that there may be a correspondence between a muting pattern and a PRS Resource Set because a common muting pattern across a set of resources may be used to identify that resource set.

Regarding claim 19, NPL1 discloses the limitations of claim 11 as set forth, and NPL1 further discloses performing a muting procedure with a pattern-based mechanism for selection of active DL PRS Resources for PRS transmission (Sec. 2.1.3: DL PRS Resource Set is a container of DL PRS Resources. Each Resource indicates actual time-frequency allocation (resource elements) for transmission of DL PRS from a given transmission point with the fixed spatial filter…The notion of occasions may be needed to apply various DL PRS transmission schedules including DL PRS muting patterns across occasions.).

Regarding claim 20, NPL1 discloses the limitations of claim 11 as set forth, and NPL1 further discloses wherein the NR configuration of DL PRS Resource Set are defined, which includes a Tx beamforming configuration procedure (Sec. 2.1.3: The DL PRS Resource Set can support beamforming at gNB/TRP (i.e. different spatial filters in FR2).).

 Claims 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of 3GPP R1-1905847 (Intel Corporation; 3GPP TSG RAN WG1 Meeting #96bis, Xi’an, China, April 8th – 12th, 2019; hereinafter “NPL2”)

Regarding claim 12, NPL1 discloses the limitations of claim 11 as set forth. But NPL1 does not disclose wherein the configured NR DL PRS Resource Set is assigned to a separate Transmission Reception Point (TRP).
However, in the same field of endeavor, NPL2 discloses wherein the configured NR DL PRS Resource Set is assigned to a separate Transmission Reception Point (TRP) (Sec. 2.2: A NR DL PRS resource set is defined as a set of one or more NR DL PRS resources assigned to the same TRP; i.e., each TRP has one or more separate resource set associated with it.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 11, based on the above teaching from NPL2, to derive the limitations of claim 12, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configuring an appropriate DL PRS resource set to a TRP in order to enable positioning estimate in an NR network.

Regarding claim 13, NPL1 discloses the limitations of claim 11 as set forth. But NPL1 does not disclose wherein a list of configured NR DL PRS Resource Sets is assigned to a separate TRP.
However, in the same field of endeavor, NPL2 discloses wherein a list of configured NR DL PRS Resource Sets is assigned to a separate TRP (Sec. 2.2: A NR DL PRS resource set is defined as a set of one or more NR DL PRS resources assigned to the same TRP; i.e., each TRP has one or more separate resource set associated with it).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 11, based on the above teaching from NPL2, to derive the limitations of claim 13, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configuring appropriate DL PRS resource sets to a TRP in order to enable positioning estimate in an NR network.

Regarding claim 18, NPL1 discloses the limitations of claim 11 as set forth. But NPL1 does not disclose wherein a muting procedure is configured per one or a combination of the following options: Intra-Resource level; PRS Resource level; PRS Resource Set level; TRP level; or PRS Resource Pool level.
However, in the same field of endeavor, NPL2 discloses wherein a muting procedure is configured per one or a combination of the following options: Intra-Resource level; PRS Resource level; PRS Resource Set level; TRP level; or PRS Resource Pool level (Sec. 2.2: Muting configurations can be supported in different levels, including 1) at the level of PRS groups; 2) at the level of PRS occasions; 3) at the level of PRS resource sets; and 4) at the level of PRS resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 11, based on the above teaching from NPL2, to derive the limitations of claim 18, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by configuring appropriate PRS resource muting procedure in order to enable positioning estimates in NR networks.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL2, and further in view of 3GPP R2-1904100 (Huawei, HiSilicon; 3GPP TSG RAN WG1 Meeting #96bis, Xi’an, China, April 8th – 12th, 2019; hereinafter “NPL3”)

Regarding claim 14, NPL1 and NPL2 disclose the limitations of claim 13 as set forth. But NPL1 and NPL2 do not disclose wherein the assigned NR DL PRS Resource Set includes PRS Resources with different spatial filters.
However, in the same field of endeavor, NPL3 discloses wherein the assigned NR DL PRS Resource Set includes PRS Resources with different spatial filters (P. 2, Dec. 2: PRS is omnidirectional transmitted in LTE but the transmission of reference signal in NR could be spatially filtered… For DL beam sweeping based PRS transmission…using PRS resource set where each PRS resource has its own spatial filtering; this indicates a scenario in which each PRS resource within a PRS resource set is assigned a different spatial filter.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and NPL2 as applied to claim 13, based on the above teaching from NPL3, to derive the limitations of claim 14, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by utilizing appropriate spatial filter configurations for transmitting Downlink Positioning Reference Signals (PRS) in order to enable positioning estimates in NR networks.

Regarding claim 15, NPL1 and NPL2 disclose the limitations of claim 13 as set forth. But NPL1 and NPL2 do not disclose wherein the assigned NR DL PRS Resource Set includes PRS Resources with a same spatial filter.
However, in the same field of endeavor, NPL3 discloses wherein the assigned NR DL PRS Resource Set includes PRS Resources with a same spatial filter (P. 2, Sec. 2: PRS is omnidirectional transmitted in LTE but the transmission of reference signal in NR could be spatially filtered…For DL beam sweeping based PRS transmission, from UE's perspective, it is essentially similar to the omnidirectional PRS transmission in LTE. The only problem may be the reduction of PRS density received by UE due to some PRS occasions have to be used to other beams/directions, which may have an impact on positioning performance. But this can be mitigated by some other means, e.g., by increasing PRS bandwidth, or using PRS resource set where each PRS resource has its own spatial filtering; thus, by increasing PRS bandwidth, a single spatial filter may be assigned to the entire DL PRS resource set, therefore each resource within the resource set has a same spatial filter.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and NPL2 as applied to claim 13, based on the above teaching from NPL3, to derive the limitations of claim 15, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by utilizing appropriate spatial filter configurations for transmitting Downlink Positioning Reference Signals (PRS) in order to enable positioning estimates in NR networks.

Regarding claim 16, NPL1 and NPL2 disclose the limitations of claim 13 as set forth. But NPL1 and NPL2 do not disclose wherein the assigned each PRS Resource Set from a list of NR DL PRS Resource Sets includes PRS Resources with same spatial filter configuration and the spatial filter configuration between different PRS Resource Sets is different.
However, in the same field of endeavor, NPL3 discloses wherein a NR DL PRS Resource Set includes PRS Resources with a same spatial filter (P. 2, Sec. 2: PRS is omnidirectional transmitted in LTE but the transmission of reference signal in NR could be spatially filtered…For DL beam sweeping based PRS transmission, from UE's perspective, it is essentially similar to the omnidirectional PRS transmission in LTE. The only problem may be the reduction of PRS density received by UE due to some PRS occasions have to be used to other beams/directions, which may have an impact on positioning performance. But this can be mitigated by some other means, e.g., by increasing PRS bandwidth, or using PRS resource set where each PRS resource has its own spatial filtering; thus, by increasing PRS bandwidth, a single spatial filter may be assigned to the entire DL PRS resource set, therefore each resource within the resource set has a same spatial filter.).
Furthermore, NPL2 discloses wherein a unique DL PRS Resource Set is assigned to each Transmission Reception Point (TRP) (Sec. 2.2: A NR DL PRS resource set is defined as a set of one or more NR DL PRS resources assigned to the same TRP; i.e., each TRP may have a separate resource set associated with it.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and NPL2 as applied to claim 13, based on the above teachings from NPL3 and NPL2, to derive “wherein the assigned each PRS Resource Set from a list of NR DL PRS Resource Sets includes PRS Resources with same spatial filter configuration and the spatial filter configuration between different PRS Resource Sets is different”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by utilizing appropriate spatial filter configurations for transmitting Downlink Positioning Reference Signals (PRS) in order to enable positioning estimates in NR networks.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL2, in view of NPL3, and further in view of 3GPP R1-1900629 (LG Electronics; 3GPP TSG RAN WG1 Ad-Hoc Meeting 1901, Taipei, Taiwan, 21st – 25th January, 2019; hereinafter “NPL4”)

Regarding claim 17, NPL1 and NPL2 disclose the limitations of claim 13 as set forth, and NPL2 further discloses wherein one or more DL PRS Resource Sets are assigned to a Transmission Reception Point (TRP) (Sec. 2.2: A NR DL PRS resource set is defined as a set of one or more NR DL PRS resources assigned to the same TRP.). 
But NPL1 and NPL2 do not disclose wherein the assigned each PRS Resource Set from [[s]]a list of NR DL PRS Resource Sets includes PRS Resources with different spatial filter configuration and the spatial filter configuration between different PRS Resource Sets is the same.
However, in the same field of endeavor, NPL3 discloses wherein an assigned NR DL PRS Resource Set includes PRS Resources with different spatial filters (P. 2, Dec. 2: PRS is omnidirectional transmitted in LTE but the transmission of reference signal in NR could be spatially filtered… For DL beam sweeping based PRS transmission…using PRS resource set where each PRS resource has its own spatial filtering; this indicates a scenario in which each PRS resource within a PRS resource set is assigned a different spatial filter.).
Furthermore, in the same field of endeavor, NPL4 discloses wherein the number of PRS TX (sweeping) beams in a PRS block could be the same between different gNBs /TPs (Sec. 3 and Fig. 2a: As an intuitive example, let us consider three TPs where the TX beam sweeping periodicity of those TPs is two. For this case, there are three PRS resource sets and each one contains two PRS resources that can be respectively configured for two TX beams of each TP. The time-frequency RE pattern of the PRS resources satisfying the design constraints described above is depicted in the left-side of Figure 2 (denoted by (a)), and the PRS block structure is depicted in the right-side of this figure… As a baseline approach for the PRS occasion design from this example, the number of PRS TX (sweeping) beams in a PRS block could be the same between different gNBs /TPs…Proposal 7: NR PRS occasion is a repeated structure of a PRS block which is composed of multiple PRS resource(s) considering the beam sweeping periodicity for PRS transmission of the gNBs/TPs; each beam corresponding to a separate spatial filter). A skilled person would recognize that if each resource in a PRS resource set has a different spatial filter, the same PRS resource set may be applied to different TRPs to allow DL beam sweeping.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and NPL2 as applied to claim 13, based on the above teaching from NPL3 and NPL4, to derive “wherein the assigned each PRS Resource Set from [[s]]a list of NR DL PRS Resource Sets includes PRS Resources with different spatial filter configuration and the spatial filter configuration between different PRS Resource Sets is the same”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by utilizing appropriate spatial filter configurations for transmitting Downlink Positioning Reference Signals (PRS) in order to enable positioning estimates in NR networks.

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Manolakos et al. (US 20200225309 A1; hereinafter “Manolakos”).

Claims 1 and 9-10 are rejected following the same rationale set forth in the rejection of claims 11 and 19-20, respectively. Claims 1 and 9-10 recite similar features as in claims 11 and 19-20, respectively, from the perspective of a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method. Furthermore, Manolakos discloses a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform similar functions ([0151] Moreover, the methods, sequences, and/or algorithms described in connection with the aspects disclosed herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in random access memory (RAM), flash memory, read-only memory (ROM), erasable programmable read-only memory (EPROM), electronically erasable programmable read-only memory (EEPROM), registers, hard disk, a removable disk, a CD-ROM, or any other form of storage medium known in the art. An exemplary storage medium is coupled to the processor such that the processor can read information from, and write information to, the storage medium.).

Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL2, and further in view of Manolakos.

Claims 2-3 and 8 are rejected following the same rationale set forth in the rejection of claims 12-13 and 18, respectively. Claims 2-3 and 8 recite similar features as in claims 12-13 and 18, respectively, from the perspective of a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method. Furthermore, Manolakos discloses a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform similar functions ([0151] An exemplary storage medium is coupled to the processor such that the processor can read information from, and write information to, the storage medium.).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL2, in view of NPL3, and further in view of Manolakos.

Claims 4-6 are rejected following the same rationale set forth in the rejection of claims 14-16, respectively. Claims 4-6 recite similar features as in claims 14-16, respectively, from the perspective of a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method. Furthermore, Manolakos discloses a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform similar functions ([0151] An exemplary storage medium is coupled to the processor such that the processor can read information from, and write information to, the storage medium.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL2, in view of NPL3, in view of NPL4, and further in view of Manolakos.

Claim 7 is rejected following the same rationale set forth in the rejection of claim 17. Claim 7 recites similar features as in claim 17, from the perspective of a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method. Furthermore, Manolakos discloses a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform similar functions ([0151] An exemplary storage medium is coupled to the processor such that the processor can read information from, and write information to, the storage medium.).

Response to Arguments
Applicant's arguments have been considered but they are not persuasive or moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references and citations being used in the current rejection.

Regarding claim 11, the applicant argues (Remarks, P. 5) that “because NPL1 is directed to a muting bitmap that is used for activation/deactivation of DL PRS transmission occasions and applying various DL PRS transmission schedules including DL PRS muting patterns across occasions and not to determining at least one of a PRS Resource Set identifier or a PRS Resource identifier using the muting pattern as claimed, NPL1 does not teach or suggest the claim element”.
The examiner respectfully disagrees. NPL1 further discloses that the DL resource sets attributes include PRS Resource Set Identifier, PRS Resource identifier, and muting bitmap (Sec. 2.1.2), and that the DL resource attributes include Resource ID and Resource Duration, wherein Resource Duration, which includes muting pattern, can be a common parameter across DL PRS Resources (Sec 2.1.3). Although NPL1 does not explicitly disclose “determining at least one of a PRS Resource Set Identifier or a PRS Resource identifier using the muting pattern”, this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from NPL1, which indicates that there may be a correspondence between a muting pattern and a PRS Resource Set because a common muting pattern across a set of resources may be used to identify that resource set.

The same reasoning applies to claim 1 mutatis mutandis. Accordingly, claims 1 and 11 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Huawei (3GPP TSG RAN WG1 Meeting #96, Athens, Greece, Feb 25 – March 1, 2019, R1-1901574) – DL based positioning.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471